


INDEPENDENT DIRECTOR AGREEMENT
 
THIS INDEPENDENT DIRECTOR AGREEMENT (this “Agreement”) is made effective as of
[*], 20   by and between Neuralstem, Inc.  (the “Company”), and [*]
(“Director”).
 
WHEREAS, the Company seeks to attract and retain as directors, capable and
qualified persons to serve on the Company’s board of directors (the “Board”);
and
 
WHEREAS, the Company has requested and received from Director certain
information regarding Director’s qualifications and fitness to serve on the
Board and has considered and relied upon the accuracy of such information in
offering Director the opportunity to serve on the Board; and
 
WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board.
 
NOW, THEREFORE, the parties agree as follows:
 
1.               Service to the Board and Duties.
 
(a)             Duties.  During the Directorship Term (as defined herein), the
Director shall serve as a member of the Board, and the Director shall make
reasonable business efforts to attend all Board meetings, serve on appropriate
subcommittees as reasonably requested by the Board, make himself available to
the Company at mutually convenient times and places, attend external meetings
and presentations, as appropriate and convenient, and perform such duties,
services and responsibilities and have the authority commensurate to such
position.
 
(b)             Service to the Board.  During the Directorship Term, the
Director may continue to serve in other non-Company related positions, and
assume duties and responsibilities consistent with, the position of an
independent non-executive director, provided, however, that under no
circumstances may the Director engage in or undertake any other positions,
duties, responsibilities or assignments that materially interfere with his
duties to the Company. The Director agrees to devote the necessary working time,
skill, energy and best business efforts and exercise his independent business
judgment during the term of his service on the Board of the Company. The
Director fully understands the (i) duty of loyalty, (ii) duty of
confidentiality, (iii) duty to abide by all relevant securities laws of the
United States and any other jurisdictions in personal and corporate conduct,
(iv) duties of due care and good faith in the performance of his service as a
Director and (v) role of a Director in protecting stockholders’ rights.
 Notwithstanding anything to the contrary contained herein, the Director may
hold officer and non-executive director positions (or the equivalent position)
in or at other entities that are not affiliated with the Company.
 
(c)             Service on Committees. Director will serve on the following
committees and in the capacities stated:
 
 
Member
 
Chairperson
Audit Committee
—
 
—
Compensation/Nominating Committee
—
 
—
Corporate Governance Committee
—
 
—

 
To the extent Director serves as Audit Committee Chairperson, Director agrees
that Director is also serving as the financial expert for purposes of filings
before the Securities and Exchange Commission.
 
 

 
2.               Term. The term of this Agreement (“Directorship Term”) shall
commence as of the date of Director’s appointment by the Board of Directors of
the Company and shall continue until the earliest of the following; (1) the
death of the Director, (2) the termination of the Director from his membership
on the Board by the mutual agreement of the Company and the Director, (3) the
removal of the Director from the Board by the majority stockholders of the
Company, or (4) the resignation by the Director from the Board.
 
3.                Compensation and Expenses.
 
 See attached Schedule A.
 
4.                Insurance.  The Company shall, at its discretion, obtain and
maintain a policy or policies of director and officer liability insurance (“D&O
Insurance”) during the whole period when the Director is on the Board, in an
amount not less than $[*], of which the Director will be named as an insured,
providing the Director with coverage subject to the provisions of an
indemnification agreement (“Indemnification Agreement”) entered into by the
Company and Director.
 
5.               Director’s Representation and Acknowledgment.  The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any stockholder of the Company or any of
their respective affiliates with regard to this Agreement.
 
6.               Requirements of Director.  During the term of the Director’s
services to the Company hereunder, Director shall observe all applicable laws
and regulations relating to independent directors of a public company as
promulgated from time to time, and shall not: (1) be an employee of the Company
or any Parent or Subsidiary; (2) accept, directly or indirectly, any consulting,
advisory, or other compensatory fee from the Company other than as a director
and/or a member of a committee of the Board; (3) be an affiliated person of the
Company or any Parent or Subsidiary, as the term “affiliate” is defined in 17
CFR 240.10A-3(e)(1), other than in his capacity as a director and/or a member of
a committee of the Board; (4) possess an interest in any transaction with the
Company or any Parent or Subsidiary, for which disclosure would be required
pursuant to 17 CFR 229.404(a), other than in his capacity as a director and/or a
member of a committee of the Board committees; (5) be engaged in a business
relationship with the Company or any Parent or Subsidiary, for which disclosure
would be required pursuant to 17 CFR 229.404(b), except that the required
beneficial interest therein shall be modified to be 5% hereby.
 
7.               Reporting Obligations.  While this Agreement is in effect, the
Director shall immediately report to the Company in the event: (1) the Director
knows or has reason to know or should have known that any of the requirements
specified in Section 6 hereof is not satisfied or is not going to be satisfied;
and (2) the Director simultaneously serves on an audit committee of any other
public company.
 
 

 
8.               Director Covenants.
 
(a)             Unauthorized Disclosure.  The Director agrees and understands
that in the Director’s position with the Company, the Director has been and will
be exposed to and receive information relating to the confidential affairs of
the Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
additionally agrees to not disclose any information regarding the Board of the
Company whether it be subjects of Board meetings, Board discussions and
correspondence, Board opinions, or any other information disseminated by any of
the Board of Director in their capacity as directors of the Company.  The
Director agrees that during the Directorship Term and thereafter, the Director
will keep such information confidential and will not disclose such information,
either directly or indirectly, to any third person or entity without the prior
written consent of the Company; provided, however, that (i) the Director shall
have no such obligation to the extent such information is or becomes publicly
known or generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other products or documents, and any summary or compilation of
the foregoing, in whatever form, including, without limitation, in electronic
form, which has been produced by, received by or otherwise submitted to the
Director in the course or otherwise as a result of the Director’s position with
the Company during or prior to the Directorship Term, provided that, the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.
 
(b)             Remedies.  The Director agrees that in the event of a breach or
any threat of breach of this Section 8, the Company shall be entitled to an
immediate injunction relief to prevent or stop such breach. 
 
(c)             Survival of Covenants.  The provisions of this Section 5 shall
survive any termination of the Directorship Term, and the existence of any claim
or cause of action by the Director against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants and agreements of this Section 8.
 
9.               Termination. With or without cause, the Company and Director
may each terminate this Agreement at any time upon ten (10) days written notice,
and the Company shall be obligated to pay to Director the compensation and
expenses due up to the date of the termination. Nothing contained herein or
omitted herefrom shall prevent the shareholder(s) of the Company from removing
Director with immediate effect at any time for any reason.
 
10.             Amendments and Waiver. No supplement, modification or amendment
of this Agreement will be binding unless executed in writing by both parties. No
waiver of any provision of this Agreement on a particular occasion will be
deemed or will constitute a waiver of that provision on a subsequent occasion or
a waiver of any other provision of this Agreement.
 
11.             Binding Effect. This Agreement will be binding upon and inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.
 
12.             Severability. The provisions of this Agreement are severable,
and any provision of this Agreement that is held by a court of competent
jurisdiction to be invalid, void, or otherwise unenforceable in any respect will
not affect the validity or enforceability of any other provision of this
Agreement.
 
13.             Governing Law. This Agreement will be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.
 
14.             Notice. Any and all notices referred to herein shall be
sufficient if furnished in writing at the addresses specified on the signature
page hereto or, if to the Company, to the Company’s address as specified in
filings made by the Company with the U.S. Securities and Exchange Commission.
 
15.             Assignment. The rights and benefits of the Company under this
Agreement shall be transferable, and all the covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by or against, its successors
and assigns. The duties and obligations of Director under this Agreement are
personal and therefore Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.
 
 

 
16.             Entire Agreement. Except as provided elsewhere herein, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter.
 
17.             Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.
 
[Signature Page Follows]
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.
 
 
“NEURALSTEM, INC.”
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
DIRECTOR
 
 
 
 
 
Name:
 
Address:
 
 
 
 
 
 
 
 
 
 

 
 

 


